By the Court,
Green, P. J.
By the eighth subdivision of section five of “ An act to provide for assessing property at its true value, and for levying and collecting taxes thereon,” approved Feb. 14, 1853, “the personal property of all library, benevolent, charitable and scientific institutions, incorporated within this State, and such real estate belonging to such institutions as shall be actually occupied by them, for the purposes for 'which they were incorporated,” are exempted from taxation.
The plaintiffs were incorporated by an act of the Legislature, approved March 26,1836, “ for the purposes of moral and intellectual improvement.” .In order to promote the purposes of their incorporation, they have furnished them-. selves with a Library, now embracing nearly three thousand volumes, and have regularly, every year from the time of their organization, had delivered before the Society a course of lectures upon scientific, literary and general subjects, and *181have for the same time regularly- sustained a course of' debates upon the same subjects, conducted by members of' the Society. It is not questioned that the plaintiffs are an institution coming within the purview of the clause of the statute above recited, and entitled to the exemption therein provided for. But it is insisted on the part of the defendants that the real estate upon which the tax in question was imposed, was not actually occupied by the plaintiffs for the purposes for which they were incorporated.
It is not claimed by the plaintiffs that they occupied the real estate taxed excluswety, but that having erected a building covering the whole part of their lot.on Jefferson Avenue, and using the rooms above the first floor, they do occupy the whole área, so that no portion of the lot can be taxed without-including a portion of that which is' actually occupied by-them, and that therefore the whole is exempt.
If this assumption be correct, they might erect a building-six stories high,- and rent all but the uppermost one, and if. that were actually occupied by them for the purposes of thfeilinstitution, the whole would be exempt from taxation. But, practically, it is not correct to say that ho portion of the property could be taxed, without embracing that which the plaintiffs actually occupied, although no provision is expressly made for assessing separate rooms -or tenements of a building. The Revised Statutes of 1838, p. 76, exempted from taxation “all improvements of the value of .one hundred dollars and under,- on lands actually used and occupied for farming purposes, and all buildings thereon, of the value of one hundred dollars and under.” No special provision was made for giving the proprietors of lands the. benefit of this exemption, nor' was it ever supposed that because no special provision was made for assessing the land separate from the buildings and improvements thereon, the land itself was covered by the exemption. The mode adopted to give the benefit of the exemption to those entitled *182it, was for the assessors to estimate the value of the land as though it were unimproved, or without buildings. This satisfied the statute by carrying into effect the just intentions of the Legislature. Buildings, to be sure, were real estate, and embraced strictly within the description of the land on which they stood; but yet the owner paid no tax on account of such as were exempted. ,
By the same process, it is readily perceived, the plaintiffs may have the full benefit of the exemption provided by the statute. The portion of the building occupied by them for the purposes for which they were incorporated, may be excluded in the estimation of the value of their real estate by the assessor, and the tax levied thereon will be laid only upon the value of that which is not exempt, though the description of the property will embrace the whole. This is probably the only px-acticable mode which can-be adopted under our present statutes to effect' the object proposed, unless, as it is claimed by the plaintiffs, the' whole property in question is excluded from assessment.
The latter, as we have seen, would involve an unreasonable construction of the law, which, it is apprehended, cannot be sustained by any well considered precedent. Exemption laws of this character, though beneficent in their objects, are in derogation of equal rights, and must be construed strictly. (Cincinnati College vs. The State, 19 Ohio, 110.) The first section of the statute, under which the plaintiffs, claim exemption, declares that “all property real and personal within this State, not expressly exempted therefrom,- shall be subject to taxation in the manner provided by law.” Nothing can be holden to be exempt by implication. Did-the plaintiffs actually occupy the whole of the property taxed ? Clearly not. It follows, therefore, that it is not all exempt, for there is a portion of it that is not- expressly exempted. The consequence which would seem necessarily to follow, uxxless the portion occupied by the- plaintiffs can in *183some way be separated from that which is occupied by others, is that the whole would be subject to taxation. And this consequence would result from the act of the plaintiffs themselves, waiving the privilege which the law has tendered to them.
The occupation contemplated by the statute must be exclusive. This was held in Purviss vs. Traill, (3 Exch. R. 344,) under 6 & 7 Vic., c. 35, sec. 1, which is substantially like ours, and does not contain the word solely, or exclusively. In that case, the lecture hall and other rooms occupied for the purposes of the institution were occasionally- rented for other purposes, and they were held to be subject to taxation for that reason.
By the fifth subdivision of Sec. 5, chap. 7 of the R. S. of Massachusetts, “ all houses'of religious worship and the pews and furniture within the same, (except for parochial purpo,ses,)” were exempted from taxation. (R. S. of Mass, p. 76.) The 3d section of the same chapter provided that real estate should, for the purposes of taxation, be construed to include all lands within the State, and all buildings and other things erected on or affixed to the same. Six stores, under the vestry and rooms .used for religious worship, belonging to the proprietors of the South Congregational Meeting House in Lowell, were assessed for taxes for the year 1838, which were paid under protest, and quit was brought to recover back the money so paid. (Proprietors, &c. vs. City of Lowell, 1 Metc. 538.) The Court in that case say that the exemption extended- only to that part of the property which was used as a place of worship, and for . purposes connected with it, such as the -vestry, the- furnace and the like, and did not include distinct tenements used for other purposes, though under the same roof. The statute of Massachusetts did not prescribe the particular mo,de in which real estate should be described in the assessment rolls, arid it seems to have been regarded as proper to assess separate rooms or tenements in the same *184building, and they were held to be as essentially distinct when one was over the other, as when one was by the side of the other. (4 Mass. R. 675.) By statute of 1841, chap. 127, this mode of assessing tenements was expressly provided for. In this State, that mode of assessing has-not, so far as we are advised, ever been attempted.
The property of the plaintiffs, consisting of parts of two city-lots, should have been “ described by its boundaries, or in some other way by which it may be known.” (Subd. 4 of §23, Laws of 1853, p. 135.) It was described in the assessment and tax rolls as 45 feet on Jefferson Avenue, “ w pt lot 11, sec. 1, and E pt lot 10, sec 1,” &c., without designating the number of feet on each of said lots. By such a description, the property cannot be known. No person could fix its boundaries or determine its locality. It is entirely uncertain, and the assessment of the tax is therefore void.
It must be certified to the Circuit Court for the Coimty ,of Wayne as the opinion of this Court,—
1. That the real estate of the plaintiffs; known as “Young Men’s Hall,” together with the land on which it is erected, is liable by law to taxation, subject to a deduction-of the value of the tenements actually used and occupied by them for the purposes for which they were incorporated, from the entire value of the lot and building. .,
2. That the assessment of said property for the year 1853 is illegal, for want of a proper and sufficient description of the lot assessed; and
3. That the tax levied thereon for the saidjyear 1853, for the reason aforesaid, is invalid, and the property of the plaintiffs could not therefore rightly bejtaken for the payment of such tax. .